                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JAMEY PAUL BURRAGE                                                                      PLAINTIFF

v.                                                                               No. 1:20CV222-RP

LEE COUNTY ADULT JAIL MEDICAL DEPARTMENT                                              DEFENDANT


                                        PROCESS ORDER

       The court has reviewed the complaint in this case and finds that process should issue for

defendant Jamie Burrell – NP, Nurse Practitioner at the Lee County Jail.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Jamie Burrell – NP, Nurse

Practitioner at the Lee County Jail, along with a copy of this order and the order permitting the

plaintiff to proceed in forma pauperis. The United States Marshal Service will serve process

upon this defendant under to 28 U.S.C. § 1915(d), using good faith efforts to identify and locate

the proper person and obtain service by all approved alternative means as provided by F.R.Civ.P.

4 and Miss.R.Civ.P. 4 if service by mail is unsuccessful. If the defendant is located in another

state, the Marshal Service must obtain service by that state’s law governing service of process.

       (2)       A scheduling order will be issued once the defendants have answered; the

plaintiff may not submit any discovery requests until the scheduling order has been entered.

       (3)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment,

compromise settlement, or otherwise, the plaintiff remains liable to the United States for the

reimbursement of all court costs, fees and expenses which he has caused to be incurred in the

course of this litigation, and the United States will have a lien against any damages or other
moneys until the United States has been fully reimbursed for those court costs, fees and expenses

by payment of them into the court.

       (4)     The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

       (5)     The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 8th day of July, 2021.


                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
